       Case 4:20-cr-00560 Document 1 Filed on 11/04/20 in TXSD Page 1 of 5
                                                                                    United States Courts
                                                                                  Southern District of Texas
                                                                                           FILED
                        IN THE UNITED STATES DISTRICT COURT                          November 04, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                     
                                 HOUSTON DIVISION                              David J. Bradley, Clerk of Court


UNITED STATES OF AMERICA                       '
                                               '
                VS.                            '       CRIMINAL NO. H-20-           4:20cr560
                                               '
JONATHAN ROBERT GERVASON                       '

                                           INDICTMENT

The United States Grand Jury charges:

       At all times material herein:

        1.      The Federal Deposit Insurance Corporation (FDIC) was an agency of the

federal government which insured the deposits of member banks against loss up to $100,000 with

the purpose of preventing their collapse and instilling public confidence in the nation=s banking

institutions.

        2.      Chase Bank, including its branches, was a financial institution the deposits of which

were insured by the FDIC.

        3.      Capital One Bank, including its branches, was a financial institution the deposits of

which were insured by the FDIC.



                                             COUNTS 1-2
                                  (Bank Fraud - 18 U.S.C. ' 1344)

A.      INTRODUCTION

        The Grand Jury adopts, realleges, and incorporates herein the allegations in paragraphs 1-

3 of the Introduction of this Indictment as if set out fully herein.

B.      THE SCHEME AND ARTIFICE TO DEFRAUD

        2.      From on or about January 1, 2020 and continuing until on or about June 5, 2020, in

                                                   1
      Case 4:20-cr-00560 Document 1 Filed on 11/04/20 in TXSD Page 2 of 5




the Houston Division of the Southern District of Texas and elsewhere,

                              JONATHAN ROBERT GERVASON,

Defendant herein, did knowingly execute and attempt to execute a scheme and artifice to defraud

Chase Bank and Capital One Bank, financial institutions the deposits of which were insured by the

FDIC, and to obtain moneys and funds owned by and under the custody and control of the above-

listed financial institutions, by means of false and fraudulent pretenses, representations, and

promises as further set forth in the counts below.

C.        THE MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

          The manner and means of the conspiracy were as follows:

          3.     The Defendant stole checks, credit cards, debit cards and other mail items

containing the personal identifying information (PII) of others as well as sensitive bank and credit

card account information.

          4.    The Defendant used the information he obtained from the stolen mail to commit

bank fraud by using the credit cards of others to withdraw cash from automated teller machines

(ATMs) or to purchase merchandise.

          5.     The Defendant also stole checks from the mail including checks applicable to the

bank accounts of individuals as well as United States Government issued Economic Stimulus

checks.

          6.     The Defendant unlawfully presented the stolen checks to obtain cash and

merchandise.

D.        EXECUTION OF THE SCHEME AND ARTIFICE

          7.     On or about the following dates, the Defendant executed and attempted to execute

the scheme and artifice set forth above by knowingly and fraudulently conducting the transactions

described in the counts below, using a credit card that had been unlawfully obtained:

                                                 2
       Case 4:20-cr-00560 Document 1 Filed on 11/04/20 in TXSD Page 3 of 5




 COUNT             DATE                AMOUNT             BANK            VICTIM
 ONE               May 31, 2020        $650.11            Chase Bank      V.C.
 TWO               May 31, 2020        $500               CapitalOne Bank M.T.
     In violation of Title 18, United States Code, Sections 1344 and 2.


                                      COUNT 3
                       (Possession of Stolen Mail – 18 U.S.C. ' 1708)


       From on or about January 1, 2019 until on or about June 5, 2020, in the Houston Division

of the Southern District of Texas,

                               JONATHAN ROBERT GERVASON,


Defendant herein, did possess checks, letters, credit cards, debit cards, gift cards, bank statements

and other mail items, which had been stolen from the United States Mail, knowing that said items

had been stolen.

       In violation of Title 18, United States Code, Sections 1708 and 2.


                                         COUNTS 4-5
                         (Aggravated Identity Theft- 18 U.S.C. ' 1028A)


       From on or about January 1, 2020 until on or about June 5, 2020, in the Houston Division

of Southern District of Texas and elsewhere,

                             JONATHAN ROBERT GERVASON,

Defendant herein did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another, that is, the name and credit card number of the real persons listed

below, during and in relation to a violation of 18 U.S.C. Section 1344 (Bank Fraud) and 18

U.S.C. Section 1029(a)(3) (Access Device Fraud):

                                                 3
       Case 4:20-cr-00560 Document 1 Filed on 11/04/20 in TXSD Page 4 of 5




 COUNT                             DATE                              VICTIM

 FOUR                              May 31, 2020                      V.C.

 FIVE                              May 31, 2020                      M.T.

            In violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.



                                  NOTICE OF FORFEITURE
                                    (18 U.S.C. § 982(a)(6))

      Pursuant to Title 18, United States Code, Section 982(a)(6), the United States gives notice

to the defendants,


                             JONATHAN ROBERT GERVASON,


that in the event of conviction of the offenses charged in Counts One and Two, and Three

through Four of this Indictment, the United States intends to seek forfeiture of all conveyances

used in and of all property used to facilitate, or intended to be used to facilitate, the commission

of the offenses.



                             Money Judgment and Substitute Assets

      The United States gives notice that it will seek a money judgment against the defendant. In

the event that one or more conditions listed in Title 21, United States Code, Section 853(p) exist,

the United States will seek to forfeit any other property of the defendants up to the value of the

property subject to forfeiture.



                                                  4
Case 4:20-cr-00560 Document 1 Filed on 11/04/20 in TXSD Page 5 of 5




                                    TRUE BILL

                                         Original Signature on File
                                    FOREPERSON OF THE GRAND JURY


RYAN K. PATRICK
United States Attorney




                                5
